Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 09/13/2021.
Priority
This application, Pub. No. US 2021/0215680, published 07/15/2021, is a § 371 National Stage of International Patent Application No. PCT/JP2017/032793, filed 09/12/2017, Pub. No. WO 2018/051965 (A1), published 03/22/2018, which claims foreign priority to JP 2016-178919, filed 09/13/2016. 
Status of Claims
Claims 1-8 are currently pending.  Claim 7 has been amended, as set forth in Applicant’s Preliminary amendment filed 03/12/2019.  Claims 1-8 have been subject to election/restriction requirement mailed 07/12/2021.  Claims 4 and 8 are withdrawn from further consideration.  Claims 1-3 and 5-7 are examined.
Election/Restriction
Applicant's election, without traverse, of Group I, Claims 1-7, drawn to an immunoassay method of measuring cardiac troponin, and the species:
(1)	cardiac troponin I as a cardiac troponin;
(2)	serum as a sample;
(3)	pretreatment liquid 6 as a pretreatment liquid

    PNG
    media_image1.png
    154
    949
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    146
    961
    media_image2.png
    Greyscale


(4)	CLEIA as an immunoassay format,
in the reply filed on 09/13/2021 is acknowledged.  
Applicant identified Claims 1-3 and 5-7 as encompassing the elected species.  Because Applicant did not distinctly and specifically point out the supposed errors in the species election requirement, the species election has been treated as an election without traverse (MPEP § 818.01(a)).  
Claims 4 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 09/13/2021.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/12/2019 and 03/13/2020 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements are being considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Seiki et al., U.S. 2010/0112709, published 05/06/2010 (IDS submitted 03/12/2019).


    PNG
    media_image3.png
    131
    1040
    media_image3.png
    Greyscale



Seiki et al., throughout the publication and, for example, in paragraphs [0025]-[0028], [0030] and [0031], teach that muscle proteins including troponin are measured.  For this, proteins are extracted using a buffer solution comprising a surfactant such as the SDS or Tween 20 and a reducing agent such as DTT.  The extraction is performed under the heat.  Seiki et al. also discloses that the measurement is performed using an immunoassay.
Therefore, each and every element of the claims is met by the Seiki et al. reference.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 
459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lippi et al., “Interference from heterophilic antibodies in troponin testing.  Case report and systematic review of the literature,” Clin. Chim. Acta, 2013, vol. 426, pp. 79-84, in view of Aoyagi et al., U.S. 2008/0044807, published 02/21/2008.
Lippi et al., throughout the publication and, for example, at page 83, teach that heterophilic antibodies are potential causes of interference in cardiospecific troponin I testing.  This type of interference leads to false positive results.  Interference may involve any type of immunoassay, either one- or two-step, especially the high-sensitivity troponin immunoassays, which may be even more vulnerable to this type of interference due to their enhanced analytical sensitivity.  Removal of interfering antibodies may be necessary for obtaining reliable results.
Aoyagi et al., throughout the publication and, for example, in Abstract, teach:

    PNG
    media_image4.png
    203
    494
    media_image4.png
    Greyscale
Emphasis added.


In paragraph [0102], Aoyagi et al. teach using a reducing agent (diethylaminoethanethiol), heat (37oC) and 0.5 N HCl in final concentration:

    PNG
    media_image5.png
    134
    488
    media_image5.png
    Greyscale
Emphasis added.

In paragraph [0124], Aoyagi et al. teach that N-hexadecyl 1-N,N-dimethyl-3-ammonio-1-propanesulfonate is a full name for C16APS.  As such, the components of a treating agent, taught by Aoyagi et al., are substantially closed to the elected species (3) of a pretreatment liquid.  In paragraph [0086], Aoyagi et al. teach CHAPS.  In paragraph [0046], Aoyagi et al. teach serum as a test sample.  In paragraph [0034], Aoyagi et al. teach that in order to convert the test sample containing the HCV-related antigens into a state suitable for forming an immune complex of the HCV core antigen and a probe such as an antibody, the invention provides a method of detecting and quantifying the HCV-related antigens which method comprises a step of treating test samples with a treating agent that effects the release of the HCV core antigen from virus particles and the inactivation of human antibodies against the HCV-related antigens simultaneously present in the test samples, and of detecting and quantifying the released HCV-related antigens by an immunoassay using a probe such as an antibody, as well as a testing kit.   

It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used, in an immunoassay of cardiac troponin, a step of pre-treating test samples with a pre-treating agent comprising an acidifier and a surfactant to remove interfering antibodies.
One of ordinary skill in the art would have been motivated to have made and used in an immunoassay of cardiac troponin, a step of pre-treating test samples with a pre-treating agent comprising an acidifier and a surfactant, because it would be desirable to remove interfering antibodies for obtaining reliable results in troponin immunoassays, especially, the high-sensitivity troponin immunoassays, which may be even more vulnerable to this type of interference due to their enhanced analytical sensitivity, as taught by Lippi et al.  Notably, the elected species (4), which is a commercially available Lumipulse® G hs Troponin I immunoassay utilizing CLEIA (ChemiLuminescent Enzyme ImmunoAssay) technology, appears to be one of this immunoassays.
One of ordinary skill in the art would have had a reasonable expectation of success in making and using in an immunoassay of cardiac troponin, a step of pre-treating test samples with a pre-treating agent comprising an acidifier and a surfactant, because the use of an acidifier and a surfactant to remove interfering antibodies for obtaining reliable results in immunoassays, was known in the art, as taught by Aoyagi et al.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-3 and 5-7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-11 of U.S. Patent 8,546,075, issued 10/01/2013, prior publication Aoyagi et al., U.S. 2008/0044807, published 02/21/2008, in view of Lippi et al., “Interference from heterophilic antibodies in troponin testing.  Case report and systematic review of the literature,” Clin. Chim. Acta, 2013, vol. 426, pp. 79-84.
As best understood by the Examiner, the named inventor of the instant application Katsumi Aoyagi is a co-inventor of U.S. Patent 8,546,075.
U.S. Patent 8,546,075 claims:

    PNG
    media_image6.png
    379
    486
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    375
    485
    media_image7.png
    Greyscale
 Emphasis added.


The teachings of Lippi et al. are discussed above and incorporated herein in its entirety.
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used, in an immunoassay of cardiac troponin, a step of pre-treating test samples with a pre-treating agent comprising an acidifier and a surfactant, claimed by U.S. Patent 8,546,075, because it would be desirable to remove interfering antibodies for obtaining reliable results in troponin immunoassays, especially, the high-sensitivity troponin immunoassays, which may be even more vulnerable to this type of interference due to their enhanced analytical sensitivity, as taught by Lippi et al.

Claims 1-3 and 5-7 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 and 2 of copending Application No. 16/330,549 (‘549 application), Pub. No. U.S. 2021/0215722 A1, published 07/15/2021 (reference application) in view of Lippi et al., “Interference from heterophilic antibodies in troponin testing.  Case report and systematic review of the literature,” Clin. Chim. Acta, 2013, vol. 426, pp. 79-84, and further in view of Aoyagi et al., U.S. 2008/0044807, published 02/21/2008.
‘549 application claims:

    PNG
    media_image8.png
    384
    969
    media_image8.png
    Greyscale


The teachings of Lippi et al. and Aoyagi et al. are discussed above and incorporated herein in its entirety.
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used, in an immunoassay of cardiac troponin, a step of pre-treating test samples with a pre-treating agent comprising an acidifier and a surfactant, claimed by ‘549 application, because it would be desirable to remove interfering antibodies for obtaining reliable results in troponin immunoassays, especially, the high-sensitivity troponin immunoassays, which may be even more vulnerable to this type of interference due to their enhanced analytical sensitivity, as taught by Lippi et al.  One of ordinary skill in the art would have had a reasonable expectation of success in making and using in an immunoassay of cardiac troponin, a step of pre-treating test samples with a pre-treating agent comprising an acidifier and a surfactant, because the use of an acidifier and a surfactant to remove interfering antibodies for obtaining reliable results in immunoassays, was known in the art, as taught by Aoyagi et al.
This is a provisional nonstatutory double patenting rejection.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Cao et al., U.S. 2007/0015218, published 01/18/2007, teaches a method of dissociating an antibody from a corresponding antigen in an antibody/antigen complex comprising the steps of: obtaining a sample from a subject containing an antibody/antigen complex and diluting the sample with an acidic dissociation buffer.  The method enables researchers to accurately identify anti-amyloid beta peptide and its antibody from sera samples.  It can also be used for the evaluation of the outcome of Alzheimer's patient treatment based on the amyloid peptide load and antibody level in the sera.  See Abstract, paragraph [0018] and Claim 1.
Kojima et al., U.S. 2009/0176252, published 07/09/2009, teaches a method for the immunoassay measurement of the endocrine substance, such as insulin, in the analyte comprising pre-treating the analyte derived from the animal by removing an autoantibody bound to the endocrine substance present in the analyte therefrom and measuring the endocrine substance in the pre-treated analyte.  In order to remove the autoantibody bound to the endocrine substance from the blood analyte, first, the blood analyte is made acidic with an acidic substance, such as hydrochloric acid, to terminate an antigen-antibody reaction for the binding of the endocrine substance to the autoantibody, thereby allowing a separation of the endocrine substance from the antibody.  See Abstract, paragraphs [0064] and [0087].

Conclusion
No claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641